Citation Nr: 1749456	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 60 percent for coronary artery disease with atrial fibrillation and status post stent. 

2.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1957 to January 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  The agency of original jurisdiction (AOJ) is the RO in Oakland, California. 

In his February 2014 VA Form 9 Substantive Appeal, the Veteran requested a hearing before the Board. In a written statement received by VA in October 2015 he withdrew that request.

This matter was previously before the Board in February 2016 where it was remanded for further development.  The Board notes that prior to the return of this appeal, the RO increased the evaluation of the Veteran's CAD disability to 100 percent, and increased the evaluation of the Veteran's PTSD to 100 percent,.  As discussed below, the Veteran has since expressed satisfaction with the results of these decisions and elected to "withdraw all remaining issues contained in my recent Statement of the Case(SOC)/Supplemental. Statement of the Case (SSOC)."  See July 2017 Appeals Satisfaction Notice.





FINDING OF FACT

In July 2017, prior to the promulgation of a decision, the Veteran requested a withdrawal of the substantive appeal as to the issues of entitlement to increased ratings for his CAD and PTSD, entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, and for entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to increased ratings for his CAD and PTSD, entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, and for entitlement to TDIU, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204 (b)(1). 

As noted in the Introduction, following the additional development undertaken as directed by the Board's February 2016 Remand, the RO readjudicated the issues on appeal in a June 2017 SSOC.  Thereafter, the Veteran provided written notice of his intent to withdraw all remaining viable claims due to his satisfaction with the June 2017 decisions.  See July 2017 Appeals Satisfaction Notice ("Based on the decision rendered, I am satisfied and wish to withdraw all remaining issues associated with this appeal. By signing and submitting this form, I am asking to withdraw all remaining issue(s)").  Hence, in the present case, the Board finds that the Veteran has withdrawn the substantive appeal as to the issues of entitlement to increased ratings for his CAD and PTSD, entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, and for entitlement to TDIU and that there remain no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal and those issues are dismissed.



ORDER

The appeals as to the issues of entitlement to increased ratings for CAD and PTSD, entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, and for entitlement to TDIU, are dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


